• Gilpillan, C. J.
There was evidence, on the trial, that the wheat in controversy belonged to plaintiff, and that, on her demand, defendant refused to deliver it to her, and converted it to his own use; and although the evidence to the contrary, especially as to the ownership of the wheat, was very strong, we must, under the rule in such cases which has always been followed by this court, abide by the decision on the fact made by the court below.
It is, however, claimed that the demand was not good, because plaintiff did not, at the time, make or tender payment of defendant’s charges for storing the wheat. But the court has found there was an actual conversion before suit brought, aside from the refusal to deliver; and the evidence sustains the finding. This being so, it is immaterial whether the demand was good or not.
Order affirmed.